Per Curiam.
Each of the above matters purports to be a petition for writ of mandate. Rule 2-35 of this court, 1949 Revision, provides that petitions for writs of mandate shall be verified and filed in triplicate and if the relief sought relates to a proceeding in an inferior court, as do the petitions herein, certified copies of all pleadings, orders and entries pertaining to the subject matter must be set out in the petition, or submitted as exhibits thereto. The petitioner herein, in each of the above matters, has failed to comply with this rule and for that reason each of said petitions are denied.
Note.—Reported in 105 N. E. 2d 822.